Citation Nr: 0731180	
Decision Date: 10/03/07    Archive Date: 10/16/07

DOCKET NO.  05-39 342	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in No. Little Rock, Arkansas


THE ISSUES

Entitlement to a disability rating greater than 10 percent 
for residuals of a left hip injury with a stress fracture of 
the left femur.  

Entitlement to a compensable disability rating for residuals 
of a stress fracture of the left tibia.

Entitlement to a compensable disability rating for residuals 
of a stress fracture of the right tibia.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The veteran served on active duty for training from September 
1984 to March 1985.

The instant appeal arose from a November 2004 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO), in North Little Rock, Arkansas, which denied the claims 
on appeal.

The veteran presented sworn testimony in support of his 
appeal during a videoconference hearing in January 2007.


FINDINGS OF FACT

1.  The veteran's symptoms of pain upon sitting for long 
periods along with some limitation of left hip motion are 
analogous to slight left hip disability.   

2.  The veteran does not currently manifest any identifiable 
impairment related to residuals of stress fractures to both 
tibias.


CONCLUSIONS OF LAW

1.  A disability rating greater than 10 percent for residuals 
of a left hip injury is not warranted.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5255 (2007).

2.  Compensable disability ratings for residuals of stress 
fractures of the left and right tibias is not warranted.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5262 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Historically, while on active duty for training, the veteran 
fell down a flight of stairs.  Upon medical examination, the 
assessment was of traumatic tendonitis of the left hip with a 
probable pulled biceps femoris muscle.  The currently-
assigned 10 percent disability rating was assigned based upon 
the report of a December 1994 VA examination which showed 
slight limitation of left hip motion, with no neurological 
deficits and normal X-ray results.  The veteran's tibia 
stress fractures were apparently incurred during running 
required while on active duty for training, as confirmed by a 
bone scan performed during service.  Service connection was 
granted in an April 1995 rating decision and a noncompensable 
disability rating assigned to each leg, based upon VA 
examination results showing no residual impairment involving 
either tibia.  

In a June 2004 claim, the veteran requested increased 
disability ratings.  The claims were denied in a November 
2004 rating decision.  He has perfected timely appeals as to 
all three issues, contending that the impairment resulting 
from his service-connected injury residuals is greater than 
is reflected by the currently-assigned disability ratings.  
Specifically, during the January 2007 hearing on appeal, he 
asserted that he has difficulty sitting still for a long 
period of time and difficulty getting in and out of a vehicle 
after driving long distances, due to pain and discomfort in 
his left hip.  He asserts that he experiences sharp pain 
radiating down his legs into his feet.

Duties to notify and assist

When an application for benefits is received, VA has certain 
notice and assistance requirements under the law.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  First, proper notice must be 
provided to a claimant before the initial VA decision on a 
claim for benefits and must:  (1) inform the claimant about 
the information and evidence not of record necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004).  Review of the claims file shows 
that the veteran was informed of these elements in a July 
2004 letter, prior to the initial adjudication of his claim 
for increased ratings in November 2004.  

The veteran was informed of the law governing the assignment 
of disability ratings in the November 2005 Statement of the 
Case.  He has not been specifically informed as to the rules 
governing the assignment of effective dates in connection 
with the instant appeal.  However, in light of the denial 
contained herein, the Board finds that any issue regarding 
the assignment of an effective date is moot and the lack of 
such notice does not result in prejudice to the veteran's 
appeal on account of this oversight.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Accordingly, the Board 
considers VA's notice requirements to have been met.   

VA medical records and VA medical examinations have been 
obtained in support of the veteran's claim.  The veteran and 
his representative have presented written statements in 
support of his claim and he has testified in support of the 
claim during a personal hearing before the undersigned acting 
Veterans Law Judge.  

The transcript of the January 2007 videoconference hearing on 
appeal contains several inaudible sentence fragments, mostly 
consisting of questions placed by the veteran's 
representative to the veteran.  However, the Board finds that 
the deficiencies of the transcript are not material as the 
veteran's contentions are nevertheless clear and 
understandable, as enhanced by the written contentions 
contained in the file and the recollection of the undersigned 
acting Veterans Law Judge who presided over the hearing.

All relevant records and contentions have been carefully 
reviewed.  The veteran does not contend that there are and 
the Board has not identified any further areas of inquiry 
pertinent to the issue resolved in this decision.  Thus, the 
Board concludes that VA has satisfied its duties to notify 
and assist, and additional development efforts would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).  

Standard of review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Disability evaluations are assigned to reflect levels of 
current disability.  The appropriate rating is determined by 
the application of a schedule of ratings which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

In evaluating claims for increased ratings, the Board must 
evaluate the veteran's condition with an eye toward the lack 
of usefulness of the body or system in question.  38 C.F.R. 
§ 4.10.  A disability of the musculoskeletal system is 
measured by the effect on ability to perform the normal 
working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  Weakness is as 
important as limitation of motion in assigning the most 
accurate disability rating.  38 C.F.R. § 4.40.  Although 
§ 4.40 does not require a separate rating for pain, it does 
provide guidance for determining ratings under other 
diagnostic codes assessing musculoskeletal function.  The 
Board has a special obligation to provide a statement of 
reasons or bases pertaining to § 4.40 in rating cases 
involving pain.  Spurgeon v. Brown, 10 Vet. App. 194 (1997).  
However, the provisions of 38 C.F.R. § 4.40 should only be 
considered in conjunction with diagnostic code provisions 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).

When a disability not specifically provided for in the rating 
schedule is encountered, it will be rated under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  38 C.F.R. § 4.20.  As the regulatory 
rating schedule does not provide any rating criteria 
particular to disabilities involving residuals of stress 
fractures, the veteran's three service-connected disabilities 
are all rated by analogy using Diagnostic Codes specific to 
the locations of the stress fractures.  

The Board is cognizant of the veteran's sincerely-expressed 
belief that his service-connected disabilities are more 
disabling than is reflected by the currently-assigned 
disability ratings.  His written contentions and hearing 
testimony are helpful to the Board in understanding the 
effect his disabilities have upon his life and daily 
functioning.  However, since the veteran is not a medical 
expert, he is not competent to express an authoritative 
opinion regarding the extent of his service-connected 
impairment, or to attribute particular symptoms to residuals 
of the service-connected injuries.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).

Left hip

The veteran's left hip disability is rated by analogy under 
the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5255, 
which provides criteria for evaluating impairment of the 
femur.  The currently-assigned 10 percent disability rating 
represents slight knee or hip disability resulting from 
malunion of the femur.  A 20 percent disability rating is 
assigned for moderate knee or hip disability, while a 
30 percent disability rating may be assigned for marked knee 
or hip disability.  Higher disability rating may only be 
assigned under this Diagnostic Code in the case of actual 
fractures, resulting in a false joint, or nonunion of the 
femur.  38 C.F.R. § 4.71a, Diagnostic Code 5255.  Other 
Diagnostic Codes provide for evaluation based upon the 
presence of a flail joint (Diagnostic Code 5254), limitation 
of motion (Diagnostic Codes 5251, 5252, 5253), and ankylosis 
(Diagnostic Code 5250).  Also see 38 C.F.R. § 4.71, Plate II 
for a pictorial illustration of hip motion.

The medical evidence of record pertinent to the condition of 
the veteran's left hip during the time period that this 
appeal has been pending consists of the report of a August 
2004 VA examination ordered in conjunction with this claim.  
The veteran complained of pain in his left hip "off and on" 
since the initial injury when he fell down the stairs.  Upon 
clinical examination, the examiner estimated that the 
veteran's range of hip motion was at least from 0 to 100 
degrees and his range of knee motion was at least 0 to 
110 degrees, based upon the veteran's ability to sit 
comfortably in a chair with the left hip and knee flexed.  
Internal and external rotation, abduction and adduction of 
the hip were normal.  X-ray studies were interpreted as 
normal, with the articular surfaces and joint space at the 
left hip described as "unremarkable."  No stress fracture 
residuals were found on X-ray.  The examiner commented that 
during the examination, he did not find evidence of loss of 
function due to pain or limited motion.

Although technically, only medical evidence generated during 
the appeal period is relevant to his claim for an increased 
rating, it is worth noting that prior medical evidence, 
reflecting complaints, treatment, and evaluation provided 
prior to the appeal period, is entirely consistent with the 
findings recorded during the August 2004 examination.  

Upon applying the rating criteria to the veteran's situation, 
the Board finds that the evidence does not support the 
assignment of a disability rating greater than 10 percent for 
residuals of a left hip injury.  The veteran's complaints of 
pain upon sitting for long periods along with some limitation 
of left hip motion are essentially the only symptoms 
indicative of left hip disability.  These symptoms cannot be 
viewed as more nearly analogous to moderate hip disability to 
warrant the assignment of a 20 percent or higher disability 
rating.  There is no indication of the presence of traumatic 
tendonitis of the left hip or a pulled biceps femoris muscle, 
the findings involved with the original injury in service.  
Furthermore, there is no indication of any residuals of a 
stress fracture to the femur.  These problems appear to have 
healed or resolved over the course of time, leaving the only 
identifiable residuals to be some left hip pain and some 
limitation of left hip motion.  

The limitation of motion which is shown to be present does 
not begin to approach the amount of limitation required for a 
compensable rating to be assigned under the provisions of 
Diagnostic Code 5252, which requires a showing that hip 
flexion is limited to 45 degrees for the assignment of a 
10 percent disability rating.  Similarly, as the veteran's 
left hip rotation, abduction and adduction were normal, a 
compensable disability rating is not warranted under the 
provisions of Diagnostic Code 5253, which provides rating 
criteria for this type of impairment.  In the absence of a 
showing of ankylosis, the Diagnostic Codes pertaining to 
ankylosis of the hip are not for application at all.  As a 
compensable disability rating is not warranted under any of 
these alternative criteria, a disability rating greater than 
the currently-assigned 10 percent would logically also be 
precluded.

Thus, the preponderance of the evidence is against the 
veteran's appeal for a disability rating greater than 
10 percent for impairment of his left hip and the appeal must 
be denied.

Left and right tibias

Residuals of stress fractures of the left and right tibias 
are rated by analogy under the provisions of 38 C.F.R. 
§ 4.71a, Diagnostic Code 5262, which provides criteria for 
evaluating impairment of the tibia and fibula, involving 
nonunion or malunion of these bones.  Under these criteria, 
nonunion of the tibia requiring a leg brace is rated as 
40 percent disabling.  Malunion of the tibia causing marked 
knee or ankle disability is rated as 30 percent disabling.  
Malunion of the tibia causing moderate knee or ankle 
disability is rated as 20 percent disabling, while malunion 
of the tibia causing slight knee or ankle disability is rated 
as 10 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 
5262.  In every instance where the minimum schedular 
evaluation requires residuals and the schedule does not 
provide a no-percent evaluation, a no-percent evaluation will 
be assigned when the required residuals are not shown.  
38 C.F.R. § 4.31.  Other Diagnostic Codes provide for 
evaluation based upon limitation of motion of the knee 
(Diagnostic Codes 5260, 5261) and limitation of motion of the 
ankle (Diagnostic Code 5271).  

As above, the only medical evidence of record reflecting the 
condition of the veteran's lower legs during the appeal 
period consists of the August 2004 VA examination report.  
However, earlier medical evidence is pertinent to the appeal, 
as it is consistent with the August 2004 medical findings.  
In particular, the report of an April 1997 VA examination 
contains the examiner's relevant comment that the veteran's 
tibial "stress fractures by now have reached a healing 
period and [the examiner] would not consider them to be a 
logical source of pain."  This report is relevant as it 
reflects that ten years ago, the veteran's stress fractures 
were deemed to have been fully healed and not productive of 
pain.  In the absence of any intervening change or event 
(which the veteran has not alleged), it would be speculative 
to identify any more recent residuals of the in-service 
stress fractures.

According to the August 2004 examination report, there was no 
abnormality upon examination of the tibial areas.  The 
examiner noted that there were no objective findings 
suggestive of any reason for tenderness and in fact the 
veteran did not seem to be uncomfortable during the 
examination.  There was no deformity, no edema, no increased 
heat, and no evidence of varicosities.  X-ray studies were 
interpreted as normal.  The examiner commented that the X-ray 
films did not support a diagnosis of stress fractures as no 
residuals of stress fractures were shown.  The examiner also 
commented that "there are certainly no residuals apparent 
from these [tibial stress fractures] at the present time, and 
I do not see any loss of function due to pain or limited 
motion."  

Upon review of the evidence, the Board finds that the 
residuals of injury which would be required for the 
assignment of a compensable disability rating under any of 
the potentially applicable Diagnostic Codes are not shown.  
Thus, a no-percent evaluation will be assigned because the 
required residuals are not shown.  38 C.F.R. § 4.31.  As the 
August 2004 VA examiner was able to identify no functional 
loss or impairment whatsoever related to the stress fractures 
sustained during service, it cannot be said that the veteran 
manifests "slight" disability so as to warrant the 
assignment of a 10 percent disability rating under the 
provisions of Diagnostic Code 5262.  

There is no medical linkage between the veteran's mild 
limitation of knee motion, as reported above, and the stress 
fracture residuals.  There is no indication that he manifests 
any limitation of ankle motion at all.  In any case, given 
that this rating is assigned by analogy, for the Board to 
consider awarding a compensable disability rating based upon 
limitation of motion, the medical evidence would have to 
positively attribute any limitation of knee or ankle motion 
to the service-connected stress fracture residuals.  As the 
VA examiner was quite clear in his report that there veteran 
has no functional loss or impairment related to the stress 
fractures, such medical linkage is absent in this case.  

The preponderance of the evidence is against the veteran's 
appeal for compensable disability ratings for residuals of 
stress fractures of the left tibia and the right tibia and 
the appeal must be denied.




ORDER

A disability rating greater than 10 percent for residuals of 
a left hip injury with a stress fracture of the left femur is 
denied.

A compensable disability rating for residuals of a stress 
fracture of the left tibia is denied.

A compensable disability rating for residuals of a stress 
fracture of the right tibia is denied.



____________________________________________
M. C. GRAHAM
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


